Name: Commission Regulation (EEC) No 520/83 of 4 March 1983 amending Regulation (EEC) No 443/83 on the supply of common wheat to the world food programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/6 Official Journal of the European Communities 5 . 3 . 83 COMMISSION REGULATION (EEC) No 520/83 of 4 March 1983 amending Regulation (EEC) No 443/83 on the supply of common wheat to the World Food Programme as food aid to Regulation (EEC) No 443/83 should therefore be replaced by Annexes II b) and III b) to this Regulation and the deadline for the submission of tenders amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727US of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Whereas Regulation (EEC) No 443/83 (6) provided for the supply of common wheat from French interven ­ tion stocks as food aid ; Whereas the intervention agency charged with the mobilization of this aid has requested a change of store for the cereal ; whereas Annexes II b) and III b) HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 443/83 is hereby amended as follows : 1 . In Annexes I a), II a) and III a), point 15, '8 March 1983 ' shall be replaced by ' 15 March 1983'. 2 . Annexes II b) and III b) shall be replaced by Annexes II b) and III b) hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 164, 14 . 6 . 1982, p. 1 . (4 OJ No L 281 , 1 . 11 . 1975, p. 89 . ( «) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973, p. 1 . (6) OJ No L 53 , 26 . 2 . 1983 , p. 10 . 5. 3 . 83 Official Journal of the European Communities No L 58/7 BILAG II b)  ANHANG II b)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II 6)  ANNEX II b)  ANNEXE II b)  ALLEGATO II b)  BIJLAGE II b) Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge ( t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 200 1 500 2 200 2 400 3 400 500 500 2 250 Agricher Agricher Agricher Agricher UCP, 57, chaussÃ ©e du Port, F-51005 ChÃ ¢lons-sur-Marne CA d'Arde et Vesle, rue de la Gare, F-51140 Jonchery-sur-Vesle CA d'Arde et Vesle, rue de la Gare , F-51140 Jonchery-sur-Vesle Sepac Bologne Sica Indre-et-Cher Gare de ChÃ ¢teauneuf-sur-Cher, F- 18190 Orval , F- 18200 Saint-Amand, Montroud Poilly-les-Gien, F-45500 Gien Hangar SNCF, F-51005 ChÃ ¢lons-sur-Marne Muizon Serzy et Prin , F-51170 Fismes Bologne No L 58/8 Official Journal of the European Communities 5. 3. 83 BILAG III b)  ANHANG III b)  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III 6)  ANNEX III b)  ANNEXE III b)  ALLEGA TO III b)  BIJLAGE III b) Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 4 000 1 250 1 250 1 500 Agricher Ã ts Bach, place du GÃ ©nÃ ©ral Viard, F-21310 Mirebau Ã ts Bach, place du GÃ ©nÃ ©ral Viard, F-21310 Mirebau CA CE SÃ ©zanne Sica Indre-et-Cher, route de Clery, F-36100 Issoudun Byllegusin, F-52190 Prautnoy Villiers-le-Sec, F-52000 Chaumont Linthes, F-51230